Case: 15-90014   Document: 00513048581   Page: 1   Date Filed: 05/19/2015




          IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT                   United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                              ___________________                 May 19, 2015

                                 No. 15-90014                    Lyle W. Cayce
                                                                      Clerk
                              ___________________


RONDA CRUTCHFIELD, wife of/and; WADE CRUTCHFIELD; AUDREY
HAINES, wife of/and; JOSEPH A. HAINES; MATELLA MOSBY; VELMA B.
RENARD; KATIE ANTHONY, wife of/and; RICKY ANTHONY, SR.,

            Plaintiffs - Petitioners

BENJAMIN DIGGINS, SR.; SANDY WHEELER; ADRIANN WHITAKER;
HAROLD WHITAKER; MATTIE WOMBLE,

            Petitioners

v.

SEWERAGE AND WATER BOARD OF NEW ORLEANS; HILL BROTHERS
CONSTRUCTION COMPANY, INCORPORATED; TRAVELERS
PROPERTY CASUALTY COMPANY OF AMERICA; GRIFFIN
DEWATERING SOUTHWEST, L.L.C.; BLUE IRON FOUNDATION AND
SHORING, L.L.C.; BHATE GEOSCIENCES CORPORATION; LIBERTY
MUTUAL FIRE INSURANCE COMPANY,

            Defendants – Respondents


                           ________________________

                          Motion for Leave to Appeal
                          Pursuant to 28 USC § 1453
                           USDC No. 2:13-CV-4801
                           ________________________
     Case: 15-90014       Document: 00513048581         Page: 2     Date Filed: 05/19/2015


                                       No. 15-90014


Before KING, JOLLY, and HAYNES, Circuit Judges.

PER CURIAM:*

       Petitioners request leave to appeal the district court’s denial of a motion
to remand this matter to state court. “The denial of a motion to remand is an
interlocutory order not usually subject to immediate appeal.”                    Alvarez v.
Midland Credit Mgmt., Inc., 585 F.3d 890, 893 (5th Cir. 2009). However,
Petitioners rely on 28 U.S.C. § 1453(c), a provision of the Class Action Fairness
Act of 2005 (“CAFA”), as the basis of our jurisdiction. 1 Yet it appears that we
do not have jurisdiction under that provision, as this case was not removed on
the basis of CAFA, nor was the district court’s denial of the motion to remand
premised on CAFA. See Patterson v. Dean Morris, L.L.P., 448 F.3d 736, 742
(5th Cir. 2006) (“CAFA provides only for review of a remand order premised on
the prerequisites of § 1453 or on claims with an adequate nexus to CAFA.”);
Wallace v. La. Citizens Prop. Ins. Corp., 444 F.3d 697, 700 (5th Cir. 2006) (“The
application of § 1453(c)(1) is . . . limited to the context of CAFA. Farm Bureau
based their notice of removal solely on § 1441(e)(1)(B), a provision of the
MMTJA. . . . There is thus no nexus with CAFA that would justify the exercise
of appellate jurisdiction under § 1453(c)(1).”). Even assuming this court has
the discretion to exercise jurisdiction under Section 1453(c), we would choose
not to do so, as no CAFA-related issues are raised in the petition for permission


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 That provision states: “Section 1447 shall apply to any removal of a case under this

section, except that notwithstanding section 1447(d), a court of appeals may accept an appeal
from an order of a district court granting or denying a motion to remand a class action to the
State court from which it was removed if application is made to the court of appeals not more
than 10 days after entry of the order.” 28 U.S.C. § 1453(c)(1).

                                              2
    Case: 15-90014    Document: 00513048581     Page: 3   Date Filed: 05/19/2015


                                 No. 15-90014

to appeal. See Alvarez, 585 F.3d at 894 (vacating initial grant of permission to
appeal under Section 1453(c), as the appeal no longer involved “unique issues
under CAFA”); id. (“[Section 1453(c)] was intended to facilitate the
development of a body of appellate law interpreting [CAFA] without unduly
delaying the litigation of class actions.” (internal quotation marks omitted));
see also Perritt v. Westlake Vinyls Co., L.P., 562 F. App’x 228, 230 (5th Cir.
2014) (unpublished) (per curiam) (““[Section] 1453(c) tethers our discretionary
review to CAFA determinations.”). Accordingly, the petition for permission to
appeal is DENIED.




                                       3